TOMPKINS, J.
In my opinion, the complaint does not state a cause of action against the defendant Cuthbert, for the reason that no action will lie by a parent to recover the loss of the love and affection of a child. An action for loss of services may be maintained, but there is no authority for such an action as this. The defendant is entitled to judgment upon the pleadings dismissing the complaint.
*704The plaintiff asks for permission to serve an amended complaint alleging loss of service, and I am inclined to grant such leave upon payment of costs, if the court has power so to do, and upon that question I will hear counsel on settlement of the order to be- made hereon.